Citation Nr: 1207718	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating therefor.  

2.  Entitlement to an effective date earlier than July 15, 2008, for a 10 percent rating for shell fragment scars of the face.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and was previously before the Board on several occasions, the most recent of which was in November 2010.  At that time, the Board dismissed several issues on appeal based on the Veteran's withdrawal of his substantive appeal as to those matters.  In addition, the Board denied entitlement to an effective date earlier than December 16, 2003, for the assignment of a 10 percent rating for a gunshot wound scar of the chest, and for a grant of service connection and the assignment of a 10 percent evaluation for osteoarthritis of the left elbow.  These actions are final and not subject to further review at this time.  

The issues of the Veteran's entitlement to an earlier effective date for a grant of service connection for shrapnel fragment scars of the face and for a 10 percent rating therefor were also before the Board in November 2010.  By its November 2010 decision, Board granted an earlier effective date for a grant of service connection for shell fragment scars of the face, assigning the effective date of May 17, 1969, the day following the Veteran's service separation.  As well, the Board remanded the question of the rating to be assigned for the period from May 17, 1969, to July 14, 2008, so that initial rating action could be accomplished by the RO regarding the shell fragment scars of the face.  The RO by its subsequent rating decision of November 2010 effectuated the Board's grant of an earlier effective date for service connection identified above and assigned a 0 percent rating for the shell fragment scars of the face through July 14, 2008, with assignment of a 10 percent rating for the period on and after July 15, 2008.  

Upon return of the case to the Board, the Veteran through his attorney's statement of November 2011 requests another hearing before the Board, citing the lapse of time since he was afforded his most recent Board hearing in June 2010.  This request is denied, as the applicable regulation specifically provides for but a single hearing as to any one specific appellate issue, which in this case has already been afforded.  See 38 C.F.R. § 20.700 (2011).  

The issues remaining on appeal are addressed in the REMAND portion of the decision below and are REMANDED, based on representation by counsel, directly to the RO.  


REMAND

Argument is advanced by the Veteran's attorney that the RO in its November 2010 rating of shell fragment residuals of facial wounds failed to assign the 10 percent rating the Board had previously assigned.  However, the Veteran and his attorney are mistaken that any rating was previously assigned by the Board, given that the primary reason for remanding the matter was to afford the RO the opportunity to undertake initial rating action following the Board's action to assign an earlier effective date for the grant of service connection.  The Board's characterization of the issue in its November 2010 action as entitlement to an effective date earlier than July 15, 2008, for the grant of service connection and for the assignment of a 10 percent disability evaluation for shrapnel fragment scars of the face was neither an explicit or implicit assignment of a compensable rating for the disability in question.  

That notwithstanding, the RO on remand failed to undertake the actions necessary to rate the shrapnel fragment scars of the face from May 1969.  Notice to the Veteran of the evidence and information necessary to substantiate the claim for a compensable rating from May 1969 was not accomplished, nor was any attempt made to assist the Veteran in obtaining pertinent evidence not already of record.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Moreover, citation to all of the pertinent evidence dating to May 1969 or discussion thereof was not accomplished in the rating decision of November 2010, as required by 38 C.F.R. § 3.103 (2011) or the decisional document that was subsequently prepared and furnished to the Veteran.  No acknowledgement of the changes in rating criteria for skin diseases in 2002 or subsequently is made and it appears that no consideration was afforded the fact that metal fragments were retained in more than one scar area.  Remand to permit full and complete rating of the disorder in question is required.  

Regarding the question of the effective date for service connection for a restrictive lung defect, the Veteran indicates that he was not afforded a copy of the medical opinion obtained by the RO on remand and he requests a copy.  As well, the Board by its prior remand directed that a VA pulmonologist review the record and determine at what point in time the Veteran's restrictive lung defect was first manifested.  In his January 2011 response, the VA pulmonologist reported that the earliest manifestation of any such defect was December 16, 2003, based on measurement of lung function on that date.  However, the VA pulmonologist in no way acknowledged the Veteran's longstanding complaints of shortness of breath as a manifestation of a restrictive lung defect, relying exclusively on objective testing of pulmonary lung volumes and other measures and also without reference to the December 2001 and August 2007 opinions from T. W. Atkinson, M.D., that it was very likely that the Veteran had pain and shortness of breath for all of the years since his inservice shrapnel wound of the chest and heart, regardless of "fairly good" measured lung functions.  Further input from the reviewing VA pulmonologist as to the impact, if any, of the Veteran's shortness of breath as a manifestation of a restrictive lung defect dating to service and, in addition, his perceptions as to the accuracy of the opinions voiced by Dr. Atkinson, is deemed necessary prior to entry of a final appellate decision.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide to the Veteran and his attorney a copy of the January 2011 medical opinion obtained from P. V. Carlisle, M.D.  

2.  Comply with the VA's duties to notify and assist pertaining to the Veteran's claim for an effective date earlier than July 15, 2008, for a 10 percent rating for shell fragment scars of the face, and specifically as to the period from May 17, 1969, to July 14, 2008, in addition to the claim for an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for a 20 percent rating therefor.  

3.  Contact the Veteran in writing and request that he identify with specificity all VA and non-VA health care providers or facilities, who have examined or treated him since service discharge for his lung complaints involving shortness of breath, chest pain, etc., as well as his facial scars from inservice shell fragment wounds.  The requested identification of examination or treatment providers should include the name and address of each provider, the disorder treated, and the approximate dates of pertinent examination and/or treatment, with as much specificity as possible, in addition to signed authorizations to obtain pertinent records from each such provider.  The Veteran is reminded that statements from fellow service persons or other lay persons as to their observations of his lung problems and facial scars in service and during postservice years may also be of assistance.  The Veteran should also be invited to submit any additional evidence in his possession that may be relevant to his claims. 

Thereafter, obtain pertinent examination and/or treatment records from all treatment providers identified by the Veteran.  Once obtained such records should be made a part of the claims folder. 

4.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder.  

5.  Thereafter, return the opinion of January 28, 2011, by P. V. Carlisle, M.D., located at the Oklahoma City VA Medical Center, to Dr. Carlisle, for the preparation of an addendum to his earlier report.  That addendum should, following a review of the evidence currently of record, address the question of whether and to what extent the Veteran's complaints of shortness of breath or other complaints are indicative of a restrictive lung defect, and, in addition, whether he agrees or disagrees with the opinions of Dr. Atkinson as to the existence and significance of the Veteran's longstanding lung complaints and the reason(s) therefor.  If Dr. Carlisle is unavailable or in the event he desires to examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and date of onset of his restrictive lung defect.  The Veteran's VA claims file must be furnished to Dr. Carlisle or his designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Carlisle or other VA medical professional is asked to address the following question: 

Based on the totality of the evidence, on what date was the Veteran's restrictive lung defect initially manifested?  Please provide a complete rationale for the opinion offered, to include a discussion of the Veteran's complaints of shortness of breath and the opinions offered to date by Dr. Atkinson.  

6.  Undertake rating action regarding the shell fragment wound scars of the Veteran's face for the period from May 17, 1969, to July 14, 2008, considering all applicable evidence and governing rating criteria then in effect, including changes effectuated in 2002.  If the benefit sought remains denied or not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded a reasonable period of time in which to respond, before the record is returned to the Board for further review.

7.  Lastly, readjudicate the issue of the Veteran's entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect, and if any earlier effective date is assigned, also adjudicate the issue of the Veteran's entitlement to an earlier effective date for a 20 percent rating therefor.  If the benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim(s) for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


